 LORENZ-SCHNEIDER CO.Lorenz-SchneiderCo.,Inc.and IndependentRoutemen'sAssociation,Petitioner.Case 29-RC-1980April 25, 1973DECISION ON REVIEWBY CHAIRMAN MILLER AND MEMBERS FANNING ANDPENELLOOn October 3, 1972, the Regional Director for Re-gion 29 issued a Decision and Direction of Electionin the above-entitled proceeding in which he directedan election in the Petitioner's requested unit of dis-tributors, finding, contrary to the Employer's conten-tion, that they are its employees and not independentcontractors. Thereafter, in accordance with Section102.67 of the National Labor Relations Board Rulesand Regulations, Series 8, as amended, the Employerfiled a timely request for review of the RegionalDirector's decision on the grounds,inter alia,that infinding the distributors involved not to be indepen-dent contractors he departed from officially reportedprecedent and made findings of fact which are clearlyerroneous.By telegraphic order dated January 23, 1973, theNational Labor Relations Board granted the requestfor review insofar as it related to the status of thedistributors. Thereafter, the parties filed briefs on re-view.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review, includingthe briefs on review, and hereby affirms the RegionalDirector's Decision and Direction of Election,' withthe following additions:Contrary to the Employer's contention, the case ofGold Medal Baking Co., Inc.,199 NLRB No. 132, isfactually distinguishable. In that case, certain individ-uals who had a prior history of representation as driv-er-salesmenemployed by the company but who hadeach signed distributorship agreements with the com-pany in the course of unsuccessful negotiations for anew contract were found to have terminated theiremployee status and become independent contractoriThe Regional Director's findings and conclusions with respect to thestatus of the distributors are excerpted from hisDecisionand attached heretoas an appendix His findingsof fact are substantially supported by the recordexcept with respect to the finding thatthe Employerpermits the distributorsto carry onlyits products.The recordestablishes that it permits them to sellnoncompetitive products;the extentof suchsales is undisclosed217distributors of the company's bakery products. Infinding that the company had not reserved to itselfcontrol of the means by which the distributors soldand delivered products, the Board noted,inter alia,that they were not required by the company to adhereto suggested resale prices to retailers (only 10 percentof which were chainstores) and that they carried outtheir responsibilities under the distributorship agree-ments without supervision by the company.In marked contrast, here, the Employer,as fran-chised dealer for a number of snack food manufactur-ers,effectively controls the prices at which thedistributorsresell to retailers,most of which are chainstores;2 it requires compliance with a 10-page bookletentitled "Procedures for Operating Independent Dis-tributor Routes";' and it employs distributor repre-sentativeswho in a number of ways, as found by theRegional Director, oversee the operations of the dis-tributors.4We find, therefore, that despite the changein the Employer's method of product distribution2The Employer's practice is to segregate chain stores and independentstores into separate routes. The distributors who have chain store routes,about 28 to 30 individuals,are required by the Employer to abide by pricesnegotiated between the stores and the manufacturers of the Employer's prod-ucts. The Employer's control in this area is absolute,since the chain storespay the distributors through the Employer rather than directly and the Em-ployercomputes the distributors'profits on their sales solely on the basis ofthe negotiated prices. With respect to the distributors who have independentstore routes, the Employersubstantially controls their prices through thefrequent advertisement in trade publications of price discounts on the distrib-utors' merchandise.At times the discounts are stated as a percent,at othersthey are stated as a specific price below the regular price.Although theEmployer's vice president,Kenneth Price,stated that the distributors werefree to refuse to offer the discounts(as to which it admittedly does not consultthem prior to advertising), he also stated that in instances in which theyattempted to refuse the discounts,their customers retaliated by refusing tomake further purchases and thereby effectively forced them to grant thediscounts.7Whilesome of the provisions in the book of procedures appear onlyhortatory,the Employer has enforced compliance with certain of them aswell as with provisions that are mandatory.For example,although provision19 indicates that shelving for merchandise is "available at the [Employer's]warehouse . . . if desired,"the Employer requires distributors to installadditional shelving in their stores if their customers demand it and hasinstalled the shelving itself where distributors refused to do so.There are alsoexamples of enforcement of mandatory provisions.Provision 22 states,"Stores must be served at least once each week,and ... as many more timeseach week as is necessary to keep the stands,racks and gondolas adequatelysupplied with fresh merchandise." In one instance in which two distributorsrefused because of a dispute with the Employer to make deliveries on theirroute for aperiodof a few days and thus left them undersupplied withmerchandise,the Employer had its employees break the padlocks on thedistributors'trucks,fill them with merchandise,and make deliveries to theappropriate stores.Each distributor representative generally oversees 10 routes.They visitthe distributors'stores frequently to check on a variety of matters affectingthe distributors' sales, including the promptness with which the distributorsremove stale merchandise from the shelves, the adequacy and effective loca-tion of shelving and promotional material,and the merit or lack thereof instore managers'complaints regarding services rendered. When the represent-atives meet with the distributors,which theydo on the average of once each3 weeks, they discuss the distributors'route operations and instruct themregarding how to more properly service their accounts.As the RegionalDirector noted, the representatives report distributors'noncompliance withtheir instructions to the Employer's general sales manager for further action.The representatives have a direct financial interest in seeing that their instruc-tions are complied with, since the Employerpaysthem bonuses for increasesin sales they help the distributors achieve.203 NLRB No. 45 218DECISIONS OF NATIONALLABOR RELATIONS BOARDwhereby itrequired its route salesmen to execute dis-tributorship agreements,the Employer has not relin-quished control over the means by which thedistributorscarry outtheir responsibilities under theagreements.Accordingly,the case is remanded to the RegionalDirector for the purpose of conducting an electionpursuant to his Decision and Direction of Election, asmodified herein,except that the payroll period fordetermining eligibility shall be that immediately pre-ceding the date of issuance of this Decision.[Excelsiorfootnote omitted from publication.]APPENDIXThe Employeris a key distributor of snack foodsfor the five countiesof New YorkCity and Nassauand Suffolk Counties.The primaryfacilities in ques-tion are locatedinNew HydePark,New York andRiverhead,New York withseveral of the individualsin question operating from another privately ownedwarehouse.Prior to1967, theindividuals in questionwere called route salesmen and were concededly em-ployees of the Employer.At that time route salesmenand warehousemen were represented by Local 802,International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America,herein calledLocal 802.In 1967,the route salesmen became distrib-utors with the concurrent change in status set forthbelow, and Local 802 ceased representation of them,although it did continue to represent the Employer'swarehousemen.There are currently52 distributorsin the proposedunit.Some of these men were employed as route sales-men for the Employer prior to 1967. In 1967, theypurchased their routes from the Employer makinglarge initial down payments.The total purchase pricewas based upon the average week's sales of the routemultiplied by a given factor.Otherdistributors whojoined the Employer later similarly purchased theirroutes, either from the Employer or from other dis-tributors who wanted to sell.The distributorsthemselves may sell their routes atany time,either to the Employer or to a third party,provided only that athird partypurchaser must beapproved by the Employer.The agreement betweenthe Employer and the distributor sets forth the formu-la by whichthe price for any such re-sale must becomputed.The recordindicates,however,that thisprovision has not been enforced in regard to sales tothird persons and that in practice distributors havebeen allowed to sell for whatever pricetheycan get.Persons seeking to buy available distributorships di-rectlyfrom the Employer are interviewed by the gen-eral manager after filling out several forms,includinga standard form application for employment. Theysign an interim agreement providing for a 60 day pro-bationary period during which either party maychange its mind with no forfeiture save that, if theindividual has already been trained by the Employerand he changed his mind,he must pay a sum of mon-ey for said training.During this probationary period,the individual is taken on the route he will ultimatelybuy, by adistributor representative whose function isto oversee a given number of assigned routes. Thetrainee is shown where the stores on the route arelocated and how to service them properly.At the end of 60 days the Employer and the individ-ual enter into a formal agreement by which the indi-vidual purchases the route from the Employer. Hesigns a promissory note and the Employer retains achattelmortgage for the unpaid balance of the pur-chase price.By the terms of this agreement,the dis-tributor agrees,inter alia,to maintain accurate routebooks and customer books,follow the book of compa-ny procedures,and use his best efforts to procure salesand new accounts for the franchised products of theCompany without regard to fixed or bounded territo-ry. The agreement may be terminatedby the Employ-er for failure to make payment under the promissorynote,for handling competitors'products, for wilfulneglect of customers,for dishonesty,or for severalother technical infractions enumerated therein. Thecurrent agreements are not terminable at will by ei-ther party,although the first agreements entered intoby six of the distributors in 1967 did bind the Employ-er to repurchase the routes upon 30 days'notice fromthe distributors.The Agreements also specificallystate that it is the intent of the parties that the distrib-utors are independent contractors and not employees.By the terms of the agreement,the profit of thedistributors is to be approximately 20 percent, lessrebates for those distributors who service chainstoreroutes.The distributors are free to establish theirgross profits,however,in thattheymay increase thenumber of customers,either by soliciting new, openaccounts or buying individual stops from other dis-tributors.Both chain store and independent store dis-tributors are free to solicit any open accounts exceptfor new chain stores which are opened by the Employ-er and either sold to the distributors or given as areplacement to one who had serviced a store in thechain which had closed.The onlyrestrictions on solic-iting new accounts are that the distributors may notsolicit outside the seven-County area serviced by theEmployer nor solicit accounts serviced by other dis-tributors for the Employeror byYorkshire Foods, arelated company.It is clear from the record that there isno day-to- LORENZ-SCHNEIDER CO.219day supervision of the distributors by the Employer.The distributorscan arrangethe order and frequencywith which they service stops as long as they servicethem at least once a week. They have no set hours ofwork and can take days off without permission. Theycan take vacations at their own convenience. The dis-tributors can hire their own vacation replacements orthe Employer will provide substitutes to service routesupon request, for a set fee. Distributors are not re-quired to wear any uniform or to report to the ware-houses by any given time save only that the warehousehas certain hours of operation within which the dis-tributors must pick up any goods they want, whetherfor immediate use or to store in their own warehousefacilities.The Employer does not withhold tax, nor does itprovide unemployment or other benefits for distrib-utors.All the distributors drive trucks painted withthe name of Wise Potato Chips, the primary manufac-turer of goods sold by the Employer. Fourteen of thetrucks are distributor-owned, having been bought ei-ther from outside truck dealers or from SchneiderTrucks, Inc., herein called Schneider, a subsidiary ofthe Employer. The rest of the trucksare leased eitherfrom Schneider or from outside firms. There is norequirement that the distributors use one type of ar-rangement in preference to another, except thatSchneider has stopped renting to Riverhead-baseddistributors and has given these men the option ofpurchasing their trucks or renting elsewhere whentheir current leases run out. Most of the distributorsgarage their trucks at the Company premises for amonthly fee, although they are not required to do so(except that the leasing arrangement with Schneiderprovides for the trucks to be kept overnight at a ga-rage consented to by Schneider). The Schneider leasealso callsfor the trucks to be used only on weekdaysand on the snack food route of the lessee.Except for the two individuals who store goods intheir own warehouse facilities, the distributors put inorder slips daily for the items they need the followingday. The Employer sets the price it will charge thedistributors.The price the' distributors get from achain store also has been set, by agreement betweenthe manufacturer, i.e.,Wise, and the buyer for thechain. The Employer asserts that prices for the inde-pendent customers are a matter for the individualdistributor to determine, although it admittedly hassuggested prices. The witnesses for the Petitioner statethat they are told what prices to charge. Additionally,some packages carry a retail price on them and adver-tisementsplaced by the manufacturers in trade pub-lications offer a reduction in the normal price forcertain promotional purposes. Finally, memorandahave been sent out by the Employer to the distributorstelling them all to charge the same price lest the Em-ployer and/or the distributors be charged with viola-tion of uniform pricing regulations. Thus, it is clearthat a very limited amount of leeway is available tothe distributors in setting prices.The distributors who service chain stores do notcollect any money. The chainstorespay the manufac-turer directly, the latter forwards the money to theEmployer, and the Employer pays these distributorstheir profits. The distributors who service indepen-dent stores generally are paid cash by their customers.They then pay the Employer for the goods they orderaccording to the terms set in their individual agree-ments with the Employer. Any loss due to bad checksor due to any credit given by the distributor withoutspecific authorization from the Employer falls uponthe distributor.As mentioned above, the Employer employs indi-viduals known as distributor representatives whooversee a certain number of distributor routes. Mostof these individuals were admittedly supervisors be-fore the routes were sold in 1967. As such, they occa-sionally rode with the people under their supervisionto check their work. Since the change-over they nolonger regularly ride with the distributor. However,the record indicates that they do go to the variouscustomers' stores to check up on the display of mer-chandise,to see if sufficient merchandise is on theshelves and to ascertain generally what sort of job thedistributor is doing. On at least one occasion, a dis-tributor has seen the distributor representative follow-ing him on his route in a car and going into each stopafter he left it. The distributor representatives havecalled distributors into their office to tell them that astore was not being properly handled and to tell themhow to more properly service an account. If no im-provement is shown, the distributor representativesreport the situation to the general sales manager forfurther action. Distributors have received letters fromthe generalsalesmanager, notifying them that com-plaints have been received about their service andwarning that, if the store refuses to deal with thatdistributor, the account will be lost to the distributorwith no remuneration.The record reveals that only one distributor hasever had his route taken away from him. This individ-ual lost his route as result of dishonesty. Insofar asloss of individual stops is concerned, the record showsthat the Employer does not take them away from anindividual but that, in cases where a store refuses todeal with a distributor, the Employer will look to seewho is at fault. If they determine that it was thecustomer's fault, they will "protect" the account fortheir distributor, i.e., no one else can solicit that ac-count. If, however, the Employerdeterminesthat the 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDloss was the fault of the distributor, the account maybe declared "open" and can be solicited by any oneelse, with no compensation to the distributor who hadthe account.The Board has frequently held that, in determiningthe status of persons alleged to be independent con-tractors, the Act requires application of the "right ofcontrol"test, stating that, where the person for whomthe services are performed retains the right to controlthe manner and means by which the result is to beaccomplished, the relationship is one of employment,rather than that of independent contractor. The reso-lutionof this question depends upon the facts in eachcase,and no one factor is determinative.'On the basis of the foregoing and the entire record,I am satisfied that the distributors are not indepen-dent contractors, although I am aware that the evi-dence discloses certain factors which are usuallyassociated with independent contractor status. Thus,distributors purchase their trucks, set their own hoursof work, and the Employer dyes not make any payrolldeductions from them. On the other hand, the Em-'Borden,Inc,192 NLRB 31, 181 NLRB 109,El Mundo, Inc,167 NLRB760ployerleasesthe majority of trucks, and restricts theuse of these trucks to company business, requires thedistributors to carry only its products, unilaterally es-tablishes the price it charges the distributors,assiststhem in thesolicitationof accounts, decides whencustomersshall be "lost" by distributors, instructs dis-tributors on how to service accounts, and retains theright to terminate the agreement under certain cir-cumstancesof which it is the sole judge. Althoughthere isevidence that the distributors do sell or tradetheir routes, the Employer still effectively controlssuch sale by reversing the right to reject any applicant,and by setting down the monetary formula by whichsaid sale shall be transacted. In addition, while thedistributors may set their own prices to independentcustomers,it is clearthat the prices can vary only bya fewcents andthat the Employer is concerned withany variance.In sum,then, all of the record evidence indicatesthat the distributor's compensation is not controlledonly by his own efficiency and efforts, but is effectedsubstantially by the decisions and actions of the Em-ployer, whether they be in the form of suggestions andrequests or by direct orders. Accordingly, I find thedistributors to be employees of the Employer.